NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     FRANK SILVA ROQUE, Petitioner.

                         No. 1 CA-CR 16-0104 PRPC
                             FILED 8-3-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 2001-095385
               The Honorable Christopher A. Coury, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Frank Silva Roque, Buckeye
Petitioner
                            STATE v. ROQUE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Donn Kessler1 joined.


J O N E S, Judge:

¶1            Frank Roque petitions this Court for review from the
dismissal of his untimely and successive petition for post-conviction relief.
We have considered the petition for review and, for the reasons stated,
grant review and deny relief.

¶2            The factual and procedural history has been set forth by this
Court on more than one occasion and need not be repeated here. See State
v. Roque, 2 CA-CR 2016-0224-PR, 2016 WL 4098665, at *1, ¶ 2 (Ariz. App.
July 29, 2016) (mem. decision); State v. Roque, 1 CA-CR 13-0705 PRPC, 2015
WL 917820, at *1, ¶ 2 (Ariz. App. Mar. 3, 2015) (mem. decision).

¶3            Roque commenced the present post-conviction relief
proceeding in October 2015. He alleged ineffective assistance of counsel, a
significant change in the law, and newly discovered evidence. He also
asserted violations of Miranda v. Arizona, 384 U.S. 436, 478-79 (1966), and
the marital privilege rule. Finally, he argued the trial court erroneously
admitted evidence of an invalid prior conviction. The court summarily
dismissed his notice of post-conviction relief, and this petition for review
followed. We review a summary denial of petition for post-conviction relief
for an abuse of discretion. State v. Bennett, 213 Ariz. 562, 566, ¶ 17 (2006)
(citation omitted).

¶4           We find no abuse of discretion here. The trial court dismissed
Roque’s post-conviction relief proceeding in an order that clearly identified
and correctly ruled upon the issues raised. Furthermore, the court did so
in a thorough, well-reasoned manner that will allow any future court to
understand the court’s rulings. Under these circumstances, “[n]o useful
purpose would be served by this [C]ourt rehashing the trial court’s correct

1       The Honorable Donn Kessler, Retired Judge of the Court of Appeals,
Division One, has been authorized to sit in this matter pursuant to Article
6, Section 20, of the Arizona Constitution.



                                     2
                             STATE v. ROQUE
                            Decision of the Court

ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274 (App. 1993).
Therefore, we adopt the trial court’s ruling.

¶5            We grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3